Case 2:20-cv-02299-CAS-SK Document 495 Filed 04/12/21 Page 1 of 13 Page ID #:22480
Case 2:20-cv-02299-CAS-SK Document 495 Filed 04/12/21 Page 2 of 13 Page ID #:22481
Case 2:20-cv-02299-CAS-SK Document 495 Filed 04/12/21 Page 3 of 13 Page ID #:22482
Case 2:20-cv-02299-CAS-SK Document 495 Filed 04/12/21 Page 4 of 13 Page ID #:22483
Case 2:20-cv-02299-CAS-SK Document 495 Filed 04/12/21 Page 5 of 13 Page ID #:22484
Case 2:20-cv-02299-CAS-SK Document 495 Filed 04/12/21 Page 6 of 13 Page ID #:22485
Case 2:20-cv-02299-CAS-SK Document 495 Filed 04/12/21 Page 7 of 13 Page ID #:22486
Case 2:20-cv-02299-CAS-SK Document 495 Filed 04/12/21 Page 8 of 13 Page ID #:22487
Case 2:20-cv-02299-CAS-SK Document 495 Filed 04/12/21 Page 9 of 13 Page ID #:22488
Case 2:20-cv-02299-CAS-SK Document 495 Filed 04/12/21 Page 10 of 13 Page ID
                                #:22489
Case 2:20-cv-02299-CAS-SK Document 495 Filed 04/12/21 Page 11 of 13 Page ID
                                #:22490
Case 2:20-cv-02299-CAS-SK Document 495 Filed 04/12/21 Page 12 of 13 Page ID
                                #:22491
Case 2:20-cv-02299-CAS-SK Document 495 Filed 04/12/21 Page 13 of 13 Page ID
                                #:22492
